Citation Nr: 1516256	
Decision Date: 04/15/15    Archive Date: 04/21/15

DOCKET NO.  12-36 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUE

Whether new and material evidence has been received to reopen a service connection claim for a left knee disability, and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran had active military service from June 1968 to February 1971.

This matter comes to the Board of Veterans' Appeals (Board) from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii, which denied service connection for a left knee disability finding that new and material evidence had not been received to reopen the claim.  Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim of service connection for a left knee disability.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

In March 2014, the Veteran testified before the undersigned Acting Veterans Law Judge at a Board video conference hearing at the RO.


FINDINGS OF FACT

1.  The Veteran's service connection claim for a left knee disability was previously denied in a March 2006 rating decision.  The Veteran did not appeal this rating to the Board; nor has he asserted clear and unmistakable error in this decision. 

2.  The evidence received since the March 2006 RO decision is not duplicative or cumulative of evidence previously of record and raises a reasonable possibility of substantiating the claim.

3.  It is at least as likely as not that the Veteran's left knee disability is related to his service-connected right knee disability.




CONCLUSIONS OF LAW

1.  The March 2006 rating decision denying service connection for a left knee disability is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014).

2.  Since the March 2006 RO rating decision, new and material evidence has been received with respect to the Veteran's claim of entitlement to service connection for a left knee disability; and the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Resolving all reasonable doubt in his favor, his left knee disability is proximately due to, the result of, or aggravated by his service-connected right knee disability, in other words secondary to it.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 

The Board grants service connection for a left knee disability in this decision, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  New and Material Evidence

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7103, 7104, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2014).  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R. § 3.156(a) (2014).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120 (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510   (1992).  

The Veteran's service connection claim for a left knee disability was originally denied in a March 2006 rating decision on the basis that there was no evidence of a left knee disability that was either incurred in or was caused by service, or was related to a service-connected disability.  The Veteran did not appeal this decision.  Therefore, this rating decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2014).

In April 2010 the Veteran submitted a petition to reopen service connection for a left knee disability.  

After the Veteran submitted his April 2010 petition to reopen service connection for a left knee disability, in May 2011 and December 2012, a VA doctor submitted a medical opinion that the Veteran's left knee disability was due to traumatic injury in service.  The Veteran also testified as to injuring his left knee during a helicopter accident in Vietnam.

The Board finds that this evidence is both new and material.  Specifically, the newly received evidence relates the Veteran's left knee to his military service in Vietnam.  This evidence was not previously considered by agency decisionmakers, is not cumulative or redundant, relates to unestablished facts necessary to substantiate the Veteran's claim, and raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.303 (2014).  Accordingly, the Veteran's claim is considered reopened.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

III.  Service Connection

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran also may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In addition service connection is permissible on a secondary basis for disability that is proximately due to, the result of, or aggravated by a service-connected disability.  38 C.F.R. § 3.310(a) and (b); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran seeks service connection for a left knee disability, which he has related both to his military service including jumping in and out of helicopters and a helicopter injury in service, as well as secondary to his service-connected right knee disability from overcompensating in his gait.  

He testified at the Board hearing that he suffered strain to his left knee during basic training jumping out of helicopters and aircraft in Vietnam.  He also recalled one incident when he almost fell out of a helicopter, when he slipped and hit part of the machine gun pocket with his kneecaps, but was caught by his safety strap.  See March 2014 Board hearing, pp. 3-4.  He indicated that he did not seek treatment for the knees until after service in the 1980s when his knees started to bother him walking around at his job at a plant and then at the post office.  Id. at 6-7.

The service treatment records are negative for any injury to the left knee, but they do reflect a helicopter injury in December 1970 with treatment for a laceration injury to the right thigh and injury to the back.  The separation examination also noted the scar on the upper right leg and calf of the left leg, the latter of which had also been noted on the December 1969 entrance examination from a laceration injury prior to service in 1961.  A February 1971 clinical record notes that the Veteran reported a helicopter injury in December 1970 and complained of pain in the back and right upper leg since then.  He recalled being on top of a helicopter, which overturned throwing him to the ground and a portion of the helicopter pinned his right leg to the ground lacerating the skin.  On a report of medical history at the Veteran's separation examination in February 1971, the Veteran reported a trick knee from an accident in Vietnam; though it does not specify which knee.  

An undated statement was submitted to the RO in 1978 that the Veteran was injured in Vietnam in December 1970 during a fall with a helicopter while rigging to have the helicopter removed from the air field.  He had an injury to the right upper thigh and was scarred due to puncture; he also had a puncture to the back of the left thigh and injury to the back.  The Veteran testified at an RO hearing in January 1981 in support of an increased rating claim for a back disability that he fell with one of the helicopters backwards and fell onto his back.  See January 1981 RO hearing, p. 4.  He also testified as to having numbness in the left leg.  Id. at 2.

There is a slight variation to the Veteran's history of injury on the helicopter in December 1970, as he reported in the service treatment records that he fell to the ground and had part of the helicopter pin his right leg down.  At the RO hearing in January 1981 he indicated that he fell backward and injured his back and right thigh.  However, during the March 2014 Board hearing, the Veteran reported that he almost fell out of a helicopter, but was caught by a safety strap, and hit his knees on a gun.  It also is not clear if the Veteran is referencing the same injury, or two separate incidents.  Nonetheless, the injury to the knees from jumping out of helicopters is consistent with his service, as the Veteran's DD Form 214 shows that he served in Vietnam from February 1970 to February 1971 and earned, in pertinent part, an Air Medal for his duties in the Army.  Personnel records further show that he was an AH-1G Helicopter Repairman in August 1970.

Right after service in August 1971, the Veteran was granted service connection for, in pertinent part, a low back disability and residuals of laceration injury to the right thigh.  In September 2003 the RO granted service connection for a right knee disability, as a medical opinion in August 2003 found that the Veteran's right knee disability was related to his service-connected low back strain and right thigh condition.

A July 1975 treatment record notes the Veteran complained that his left leg had been bothering him for five days.  He also had complaints of pain in the back and right knee.  Subsequent treatment records dated in July 1987 and October 1989 show complaints of back pain radiating into the left leg and bilateral thighs.  

The Veteran's left knee was found to be normal on a December 2002 VA treatment record.  In April 2003 the Veteran was treated for left knee pain.  An October 2004 VA treatment record notes that the Veteran had left knee pain, which was new, having started in the last few months.  The Veteran was diagnosed with degenerative joint disease and internal derangement of the left knee.  A November 2006 VA treatment record also notes that an MRI had shown a meniscal tear in the left knee.  The Veteran underwent a left knee arthroscopy in June 2007.  A September 2008 VA treatment record shows osteoarthritis of the bilateral knees, left worse than right.

In determining the etiology of the Veteran's left knee disability, there is probative and competent medical evidence of record that the Veteran's left knee disability is at least as likely as not related to his service-connected right knee disability.  The Veteran underwent a VA joints examination in December 2004.  He complained of constant left knee pain for the past six months and right knee pain for the past two years.  The examiner assessed the Veteran as having right knee pain, which then led to the left knee pain from compensation.

A February 2006 VA joints examination also shows that the examiner assessed the Veteran as having left knee pain due to strain and overuse.  However, the examiner stated that it could not be resolved without resort to mere speculation whether the left knee pain was secondary to the right knee, low back, and right thigh laceration.

In May 2011, the Veteran's doctor, an orthopedic surgeon, who had performed surgeries on both knees, found that it was his clinical opinion that both of the medial and patellofemoral degeneration of the knees were related to injury sustained or rehabilitation from his time on active duty while in Vietnam.  The same doctor submitted a separate opinion received by the RO in December 2012 that the Veteran had been under his care for the last couple of years for bilateral knee pain and arthritis and that it was more than likely that the bilateral knee arthritis was related to the Veteran's military duty as a post-traumatic cause, specifically the traumatic injuries reported while on active duty from jumping and falling.

There is also negative evidence of record against the Veteran's claim including a July 2009 VA x-ray examination report noting that the Veteran had mild degenerative changes in the knees, which was age-appropriate.  The Veteran also underwent a VA examination in January 2013, in which the examiner determined that the Veteran's left knee disability was less likely than not incurred in or caused by the claimed in-service injury.  The examiner noted that he had reviewed the December 2012 positive opinion and the service treatment records.  The examiner also noted that the Veteran's service treatment records did not mention problems with the left knee and that the Veteran's post-service jobs as a supply clerk at a bank and working as a postal carrier for the post office both required stress on the knees.  In addition the examiner noted that there was no continuity or chronicity shown from 1971 to 2003.  The examiner later submitted a supplemental opinion regarding the issue of whether the left knee disability was secondary to the right knee disability, and found that there was no compelling evidence in the literature that one knee condition can lead to a disability in other knee.  The examiner again commented that it was clear that 20 years of postal carrier work from the mid-1980s to 2004 caused enough strain on the left knee to be more likely the cause to affect his left knee.

In weighing the positive evidence with the negative evidence, the Board finds that the evidence is relatively equally-balanced in terms of whether the left knee disability is related to the right knee disability.  

As noted above the Veteran's personnel records show that the Veteran was a helicopter repairman in Vietnam; thus it is consistent with the circumstances of his service that he would have suffered injury to his left knee in service.  There is also a medical opinion in December 2004 that the pain in the left knee (later diagnosed as left knee degenerative joint disease, internal derangement, and meniscus tear) was due to the overcompensating due to the right knee disability.  The probative value of the December 2004 opinion is high as the physician was fully informed of the Veteran's medical history, provided a fully articulated rationale, and the opinion was supported by a reasoned analysis.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 -04 (2008).  The February 2006 opinion, though the examiner noted that it could not be resolved without resort to speculation as to whether the left knee disability was related to the right knee disability, also found that the left knee pain was due to overuse and strain.

The negative opinion addressing whether the left knee disability was due to the right knee disability provided in January 2013 is not as probative, as the rationale offered was that the literature did not support that a disability in one knee could cause a disability in another knee.  The examiner also noted that the Veteran's job as a postal carrier was more likely the cause of his left knee disability, but did not consider the Veteran's particular situation where the Veteran's favoring his right knee due to disability had led to an altered gait, which then added undue stress on the left knee.  The examiner noted that the previous examiner in December 2004 had found that the pain in the right knee had led to pain in the left knee due to overcompensation, but seemed to rely mostly on uncited literature as the basis for why the Veteran's left knee disability was not related to his right knee disability.  Without considering the Veteran's particular situation concerning whether his left knee was caused by the right knee disability, the January 2013 examiner's opinion carries little weight.  See Polovick v. Shinseki, 23 Vet. App. 48, 55 (2009) (To permit the denial of service connection for a disease on the basis that it is not likely there is any nexus to service solely because the statistical analysis does not support presumptive service connection, would, in effect, permit the denial of direct service connection simply because there is no presumptive service connection.) (emphasis added).  The examiner also did not address the issue of whether the right knee disability likely aggravated the left knee disability.  Therefore, the probative value of the January 2013 opinion in terms of the issue of whether the right and left knee disabilities are related is not high.

As noted above, when, after consideration of all evidence and material of record in a case, there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Because there is credible supporting evidence of the occurrence of a left knee disability as a result of the Veteran's right knee disability, and a medical opinion relating the left knee pain to the right knee pain, the Board concludes that the evidence supports the grant of service connection for a left knee disability related to the right knee disability.  Thus, following a full review of the record, and applying the benefit of the doubt doctrine, all doubt is resolved in favor of the Veteran.  See 38 C.F.R. § 3.102.  Therefore, the Veteran's claim for service connection for a left knee disability, secondary to the right knee disability is granted.


ORDER

Entitlement to service connection for a left knee disability, secondary to a right knee disability is granted.



____________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


